

117 HR 3443 IH: Purple Heart Freedom to Work Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3443IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Austin Scott of Georgia (for himself, Mr. Bishop of Georgia, Mr. Turner, Mr. Kim of New Jersey, Mr. Allen, Mr. DesJarlais, Mr. Stewart, Mr. Van Drew, Mr. Hudson, Mr. Rice of South Carolina, Mr. Kelly of Mississippi, Mr. McHenry, Mr. Taylor, Mr. Lamb, Mr. C. Scott Franklin of Florida, Mr. Bacon, Mr. Gohmert, Mr. Buchanan, Mr. Hice of Georgia, Mr. Norman, Mr. Palazzo, Mrs. Rodgers of Washington, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to establish a disability benefit offset for Purple Heart recipients, and for other purposes.1.Short titleThis Act may be cited as the Purple Heart Freedom to Work Act.2.Disability benefit offset for Purple Heart recipients(a)In generalSection 223(e) of the Social Security Act (42 U.S.C. 423(e)) is amended—(1)in paragraph (1), by striking (1) No benefit and inserting (1)(A) Except as provided in paragraph (2), No benefit;(2)in paragraph (2)—(A)by striking (2) No benefit and inserting (B) No benefit; and(B)by striking paragraph (1) and inserting subparagraph (A); and(3)by adding at the end the following:(2)(A)Notwithstanding subsection (a)(1) of this section, in any case in which an individual is entitled to a monthly insurance benefit under such subsection based on a disability that is attributable to an injury for which the individual was awarded the Purple Heart, such individual shall be deemed to continue to be entitled to such benefit without regard to the individual’s termination month, except that payment of such benefit for any month shall be subject to the reduction described in subparagraph (B).(B)(i)Any benefit described in subparagraph (A) otherwise payable to an individual described in such subparagraph for a month shall be reduced by $1 for each $4 by which the individual’s earnings derived from services for such month exceeds the amount specified for such month in clause (ii), except that such benefit may not be reduced below $0.(ii)The amount specified in this clause with respect to an individual for a month is the amount of earnings derived from services, applicable to the individual for such month under subsection (d)(4)(A), sufficient to demonstrate the individual’s ability to engage in substantial gainful activity.(C)In the case of a benefit otherwise payable to an individual for a month under section 202 on the basis of the wages and self-employment income of an individual whose benefit is reduced pursuant to subparagraph (B), such benefit shall be reduced for such month by the same proportion as the reduction made pursuant to subparagraph (B)..(b)Conforming amendmentsSection 223(a)(2) of such Act (42 U.S.C. 423(a)(2)) is amended by striking and section 215(b)(2)(A)(ii) and inserting , section 215(b)(2)(A)(ii), and subsection (e) of this section.(c)Effective dateThe amendments made by this section shall apply with respect to benefits payable for months beginning after the date that is 6 months after the date of the enactment of this Act.3.Application of higher SGA amount for Purple Heart recipients(a)In generalSection 223(d)(4)(A) of the Social Security Act (42 U.S.C. 423(d)(4)(A)) is amended by inserting after who is blind the following: or who is entitled to a monthly insurance benefit under subsection (a)(1) based on a disability that is attributable to an injury for which the individual was awarded the Purple Heart.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to benefits payable for months beginning after the date that is 6 months after the date of the enactment of this Act.